BobeMAN, J.,
concurred, and said:
Upon tbe order upon which tbe examination has been made, and upon tbe facts as proved, I deem tbe findings are supported by tbe evidence, so far as I have been able to examine tbe proofs.
In regard to tbe compensation to be allowed to tbe receiver and bis attorneys tbe following opinion was delivered:
*73Judd, J:
Sufficient appears in this case to show that in March, 1887, the congress of the United States passed an act, the seventeenth section of which is as follows: “That the acts of the legislative assembly of the territory of Utah, incorporating, continuing, or providing for the corporation known as the ‘ Church of Jesus Christ of Latter-Day Saints,’ and the ordinance of the so-called general assembly of Deseret, incorporating the Church of Jesus Christ of Latter-Day Saints, so far as' the same may now have legal force and validity, are hereby disapproved and annulled; and the said corporation, in so far as it may now have or pretend to have any legal existence, is hereby dissolved; that it shall be the duty of the attorney general of the United States to cause such proceedings to be taken in the Supreme Court of the territory of Utah as shall be proper to execute the foregoing provisions of this section, and to wind up the affairs of the said corporation conform-ably to law; and in such proceedings the Court shall have power, and it shall be its duty, to make such decree or decrees as shall be proper to effectuate the transfer of the title to real property now held and used by said corporation for places of worship, and parsonages connected therewith, and burial grounds, and of the description mentioned in the proviso to section 13 of this act, and in section 26 of this act; and, for the purpose of this section, said Court shall have all the powers of a court of equity.” In pursuance of the duty imposed by said section, the attorney general of the United States caused a bill to be filed in this Court on the 30th day of July, 1887, and upon the filing of the bill such’ proceedings were had as resulted. November 7, 1887, in the following decree: “This day this cause came on further to be heard, and for the appointment of a reciver herein conformably to the former order of this Court; and thereupon the Court, being fully advised in the premises, hereby orders and adjudges that Frank H. Dyer, Esquire, of Salt Lake, in the said territory of Utah, be, and he hereby is, appointed receiver of the defendant, the late corporation of the Church of Jesus Christ of Latter-Day Saints, and of all its debts and property, real, *74personal, and mixed, of every nature, kind, and description • whatsoever, including any and all equitable interests wbicb it may bave to any thereof.” Tbe receiver, Dyer, in due time executed bis bond in tbe sum of $250,000, and set about possessing bimself of tbe property, both real and personal, of tbe defunct corporation.
When tbe receiver bad been in office for about one year be came into tbis Court, and asked for and procured an order, making a special reference to E. T. Sprague, as master in chancery, to examine and pass upon tbe receipts and expenditures of tbe said receiver, and to take proof' and report wbat would be a reasonable allowance to bim and bis two attorneys, P. L. Williams and George S. Peters, for tbeir respective services done and performed in-behalf of sucb receivership. In pursuance of this order, such proceedings were had before tbe master, Sprague, as resulted in tbe taking of a large amount of proof, upon wbicb he made bis report to tbis Court, fixing the compensation of the receiver at tbe sum of $25,000, and that of each of bis attorneys at $10,000. Tbe master also reported in favor of allowing- to tbe receiver, after passing upon bis accounts, bis expenditures, stated to be $7,865.63. Exceptions to tbis report were filed by tbe complainant,, tbe United States; and, upon sucb report and exceptions, tbe cause, on a former day of tbis Court, was elaborately and ably argued by counsel for both sides; and we come now, after tbe fullest consideration we bave been able to give to tbe cause, to announce tbe result of our conclusions.
Tbe report of tbe receiver, filed with us, and wbicb is appended to tbis opinion as a part of tbe same, shows that prior to October 31, 1888, there bad come to bis bands, of tbe derelict assets of tbe defunct corporation, real estate situated in tbe city of Salt Lake, and other places in tbe territory, aggregating in value tbe sum of $285,000; and that in like manner there bave come into bis bands moneys and various kinds of personal property of tbe value of' $439,788.38 — making tbe aggregate sum of $724,788.38. It should be stated that a small portion of tbis aggregate sum came to bis bands between tbe 31st day of October" last named and tbe 31st day of January, 1889. In tbis *75aggregate sum are included accretions of various kinds, including rent of sheep not yet due, dividends, interest,, rents of lands, etc., aggregating tbe sum of $29,188.92.
Much evidence has been taken by the receiver, and is here submitted as a part of his report by the master. The witnesses, who are shown to be business men of great experience and high character, when interrogated as tO' their estimate of the value of the services of the receiver, put it, some of them, at a per cent.-upon the property held by the receiver, and others at a lumping sum. They take ■ into their calculations, some of them, the trouble that the receiver had to acquire possession of the property, the amount of bond he had to give, and the responsibility attached to holding and keeping so large an amount of property; and yet others think he should be paid for what they termed the “odium” attaching to his position as receiver — meaning by that, as it seems, that because the congress of the United States has dismantled this corporation, and provided for the escheat of the property which it. held contrary to law, that it was odious. It is sufficient of this to say that this Court, sitting here to administer the laws of the government of the United States, will not only not act upon, but will not tolerate, any such suggestion as ■ the basis of its decision.
It has been strongly urged upon us by counsel at the bar that we ought to act upon the opinions of these witnesses, and fix the compensation of the receiver at the sum of $25,000. We do not think so. The facts upon which those gentlemen 'base their opinion are in record, and are as fully before us as they were before them; and, after a thorough examination of the cases upon this subject, no ease has been found in which the Court contented itself with blindly following the opinions of witnesses in fixing the compensation of its receiver. One of the best considered cases to which our attention has been called is the-case of Trust Go. v. Railroad Go., 32 Fed. Hep. 187. At page 191, in speaking of this matter of fixing the compensation of the receiver, the Court uses this language: “They are all wicnesses whose opinions are entitled to the-highest respect on account of their characters, their *76abilities, and their experience; and yet the very differences that exist between them show that there is no fixed standard or rule to guide us, and that we must fall back at last upon our own judgment of what, under the circumstances, ■would be fair and reasonable compensation for the services.” This language is well adapted to the case in hand. The witnesses in this case variously estimate the services of the receiver, running from the sum of $20,000 to $35,000, or upwards. We conceive the true rule of law to be in all cases that the Court shall look to all.the circumstances of the case, such as the amount of property to be handled, kept, and cared for; the difficulty or ease with which the receiver got the same in hand; the kind and character of the property; the amount of bond required; the business character and integrity required for the work; and, finally, the manner in which the trust has been executed; and then say what would be a reasonable and fair allowance, keeping in mind that the “ laborer is worthy of his hire,” and that extravagance is to be avoided, . Testing this case by the rule announced, we have had 210 difficulty in coming to a conclusion that is entirely satisfactory. More than one-third of this property is real estate, wrhich requires but little trouble to care for. Most of the cash in hand, as well as the other personal property, was acquired with but little litigation; indeed, we may say, without any. The sheep were at once leased out by contracts that fully acquit the receiver of any responsibility or trouble during their existence, and compel the lessees to return a like number and quality of sheep. The money is in the banks, and the dividends upon the stocks are easily collected. The active duties of the receiver, with reference to his trust, for the most part ceased at the entering of the final decree, since which time he has been but little else than a stakeholder. We think the proper way to fix compensation in this case is not by a per cent., but by a salary; and we have determined to fix it for one year, dating from the time of the appointment; and we think that $10,000 for that year is a fair and reasonable allowance, under the rule laid down in this opinion. With this we are entirely content. We do not intend by this to *77be bound as to what allowance we will make for services performed after the time covered by tbis allowance; but in the future, as in tbis case, we will be governed by what may seem to us proper, under all the circumstances. We can say for tbis receiver that, so far as we can see, be has brought to his aid a full measure of ability and integrity in the management of his trust, and we have no doubt that his past conduct will prove a voucher for the future.
So far as the compensation of the receiver’s counsel is concerned, much of what has been said applies to them. The law is elementary that the fixing of fees between client and attorney in cases of this kind is peculiarly the province of the Court. So jealous are Courts of this matter that, even in cases where the client contracts to pay the attorney a fixed amount, in writing, the Court will inquire into its reasonableness. Horriberger v. Bank, 4 Cold. 531. In this case the Supreme Court of Tennessee, upon full hearing, took the responsibility of cutting off about two-thirds of the fees claimed under a written contract, because the claim was deemed by the Court to be unreasonable. The facts as to the attorneys in this case show that their active duties, except to give advice, virtually ceased at the “compromise,” as it is called, in July, 1888; and that in the most difficult part of the litigation they had the aid of another firm of lawyers, equal in ability to any in the Territory. We think that for the year beginning with the appointment of the receiver, $5,500 would be a fair and reasonable compensation for the services of Mr. Williams. The receiver states in his testimony that Mr. Williams was his principal attorney, and that he employed Mr. Peters to assist him. This may not be the exact language, but the proof substantially shows that Williams was the principal counsel. In fixing Mr. Peter’s allowance, we do not lose sight of the fact that much, if not, indeed, the principal part, of his time, was given to his official duties as district attorney for this Territory. His services ceased, too, at the entering of the final decree in the cause. Looking to the whole case, we think that $4,000 is a fair and reasonable allowance to him. Of course, this is not intended to *78cover whatever charge he may see proper to make for any services he may have performed for the Government, as its •counsel in the original case. That will be the subject of a settlement between him and the Government; which, if the Government finally succeed in recovering the prop- • erty in the hands of the receiver, he can be paid out of the property so recovered. The case of A dams v. Woods, 8 Oal. 306, cited to us as an authority why the receiver • could not employ Mr. Peters, is not in point. Those cases and others of the kind all go upon the idea that there was a conflict of interest. In this case there is not only no conflict of interest, but the interests of the United "States and the receiver are in exact harmony, and there was no impropriety whatever in the receiver employing Peters. The sums fixed in this opinion, namely, $10,000 to the receiver, $5,500 to Mr. Williams, and $4,000 to Mr. Peters, and the disbursements of $7,865.63, making the aggregate sum of $27,365.63, will be paid by the receiver; ■ and the same shall be allowed to him as credits upon his •accounts as receiver in this cause. A decree will be • drawn and entered in conformity with this opinion.
SanDeokd, C. J., and Henderson, J., and Boresian, J., concurred. -
The question of the contempt of the school trustees 'having- been reserved now came up for decision.
Messrs. Zane and Zane and B. N. Bashin for the school trustees argued that the statements contained in the writing were exactly true, and the examination had ■.shown them to be true. It had been shown that every statement contained in their petition was fully sustained ’ by the evidence, yet that those statements contained no charges of corruption or fraud or wilful misconduct or of a fraudulent and at the same time unconcionable claim. Yet owing to that evidence, the Court had cut- down the • compensation claimed by the receiver from $25,000 to •' $10,000 and that claimed by each of his attorneys from : $10,000 to $5,500 to one and $4,000 to the other. By *79■saving the fond the snm of $25,500, the trastees had performed a great public benefit and their object was fully satisfied. They made a foil disclaimer of any intention to reflect upon or insult the Cotart, but that they simply tried to state what they considered the facts.
.Judd, J.:
Upon a former day of this Court, T. C. Bailey, Budolph Alff, J. F. Millspaugh, and L. U. Colbath came into this Court with a paper writing, which was read to the Court by their counsel, and which 'at that time was taken under advisement by the Court, said paper writing-purporting upon their part to be a withdrawal from an investigation, which they had instituted under a petition theretofore filed by them in this cause. After full consideration by the Court, at a subsequent day, an opinion was delivered which held that the paper referred to was a contemptuous proceeding, and that the parties who signed the same were guilty of contempt in the face of the Court. The opinion so rendered is now upon the files of this Court in this case, and is referred to as showing the action of the Court. An order was thereupon entered in pursuance of the opinion, as follows: “In this case it is ordered that the clerk of this Court issue a written notice to each of the persons, Rudolph Alff, J. F. Millspaugh, L. U. Colbath and T. C. Bailey, requiring them to appear before this Court on January 30, 1889, at 10 o’clock A. M., to show cause why they should not be punished for their contempt; and in case they fail to appear, the clerk will issue writs of attachment for their arrest, and to bring them forthwith before this Court.” In accordance with that judgment the order therein directed was issued, and the parties on the 30th day of January, came into Court, and filed their sworn answer, in which they set out much matter that is wholly irrelevant to the judgment they were called upon to answer, but, among other things, they say: “Your petitioners further represent that they have acted in the best of faith throughout this whole proceeding; that they have tried to the best of their ability to do their *80duty, and consciously have made no attempt to trifle with the Court; that they believed the statements made by them to the Court to be true; that they did not think nor believe, nor had they the slightest conception, that those statements were scurrilous, disrespectful, insolent, or contemptuous in any particular; that nothing was further from their minds than the making of any insinuation or charge against the Court, or of stating anything that would' be considered contemptuous by the Court.” It then prayed that they might be discharged from such contempt proceeding.
Upon the request by the defendants that they might be heard in their behalf before the Court, opportunity has been given to them, and the case has been ably, earnestly, and respectfully submitted before this Court by two able counsel. It will be. seen, however, that, although the argument of counsel has taken a wide range, the direct question before the Court is the proper construction of the paper filed before this Court, which is fully set out in the opinion heretofore referred to. The good faith of the defendants is asserted by their counsel with much energy and confidence. Still, however, notwithstanding their good faith, they are responsible for the language used by them in any proceeding which they may bring into this Court, and it is not for them, nor their counsel to construe or to say what effect such language will have. This direct question came before the Supreme Court of California in the case of McCormick v. Sheridan, 20 Pac. Rep. 24. In that case the Court show that “a petition for rehearing stated that ‘how or why the honorable commissioner should have so effectually and substantially ignored and disregarded the uncontradicted testimony, * * * we do not know. * * * It seems that neither the transcript nor our briefs could have fallen under’ the commissioner’s observation. ‘There is not a scintilla of evidence to the contrary, and yet the honorable commissioner assumes,’ etc., and ‘in very euphuistic language says,’ etc.: ‘A more disingenuous and misleading statement of the evidence could not well be made.’ ‘It is substantially * * * untrue and unwarranted.’ ‘ The *81decision * * * seems to ns to be a travesty of tbe evidence.’ ” This is the exact language which the Supreme Court of California, in that opinion, found to have been contained in the brief and petition presented by the attorney to the Court in that case for a rehearing, upon which it was held by the Court that the counsel draughting the petition was guilty of contempt, committed in the face of the Court, notwithstanding a disavowal of disrespectful intention. The Court distinctly says: “ These disclaimers by tbe respondent we accept as true, so far as it is possible to do so without giving a constrained construction to the language used by him in his petition for a rehearing. It may be that he acted in good faith, and without any design, wish, or expectation of' committing any contempt, and we accept his explanation in palliation of the offense; but the language we have quoted from his petition for a rehearing is too plain and direct in its imputation of negligence and bad faith to' authorise us in taking the disavowal of the defendant as sufficient to purge him of contempt. As was said in B,e Woolley, 11 Bush, 109: £We recognize to the utmost reasonable limit of its application the rule that a supposed contempt, consisting in mere words, which are apparently intended to be scandalous and offensive, but which are at all susceptible of a different construction, may be explained or construed by the speaker or writer, and that upon his sworn disavowal of intention to commit a contempt, próceedings against him must at once be discontinued. But this rule does not control where the matter explained or written is of itself necessarily offensive and insulting. In such a case the disavowal of an intention to commit a contempt may tend to excuse, but it cannot and will not justify, the act. People v. Freer, 1 Caines, 485. An intention- to be offensive may be-disavowed, and the particular language to make the charges and imputations may be withdrawn, but the effect of the paper or publication, the ideas conveyed, the charges and imputations made, may remain.’ ” Notwithstanding, in that case a disclaimer by the attorney who filed that paper, of the strongest character, the *82Court proceeded to adjudge him guilty of contempt, and assessed a fine upon him of $250 as a judgment for his contumacy. In this case the Court has adjudged that these parties are guilty of contempt by reason of the fact that the language of the paper brought into Court by them, and read to the Co art, was of .itself a contemptuous proceeding. It was one that this Court could not pass by and maintain its dignity and standing as a Court before . the community. It has been truly said that the dignity of the Court is its life, its vitality, and that the Court, in the right of self-defense, is bound to protect itself from the assaults of persons who do not preserve that respect that the laws of the country require they •should; nor, as supposed by counsel at the bar, is the right of this Court to punish for contempt confined to the •cases mentioned in the statutes of the Territory, but it is a right which has at all times existed in Courts by common law, both in England and America. It is a common-law right; it is a right which the Court, independent of any •statute upon the subject, must exercise, or it would be powerless to defend itself against the assaults of the malicious. These remarks are made, not so much to be applied to the defendants in this case, as to assert the doctrine once for all that Courts established by the •Government have the right, and will exercise the right, to protect themselves in the orderly and proper administration of the laws which they are called upon to administer in the exercise of their jurisdiction. As before stated, the judgment of this Court, as found in its opinion of a former day, is entirely satisfactory, and a further examination of the authorities has tended to strengthen the Court in the opinion there rendered. We are relieved, however, of the unpleasant duty of administering any severe punishment to these defendants, for the reason that their counsel have not only made for them an open, manly, and frank disclaimer, but the have now, upon the hearing, come into Court and asked that they be allowed to withdraw the paper containing the language which was found to be offensive, and by this to express their good faith when they say that they did not intend any contempt *83by tbs paper. We are glad to say that this proceeding has ended in a manner much more agreeable to the Court than if we had been compelled, as we should have been had the case taken a different turn, to assess upon these defendants a severe penalty in vindication of the law. Their disclaimer and motion for withdrawal of the paper are accepted by the Court, as before said, as made by them in good faith, and they are allowed to withdraw from the records in this cause the paper which they have read to the Court, and on account of which they were adjudged to be in contempt. We feel, however, that under all the circumstances, it is but right and proper that they should pay the costs of this proceeding in contempt against them, and a decree will be entered directing that they pay such costs, and that execution issue therefor.
Sandeord, C. J., and Henderson, J., and Boreman, J., concurred.
Thereupon the costs were assessed against the school trustees, and many persons having asked the privilege of paying the fine assessed against them, it was permitted to be paid by a public subscription, with numerous contributors.